
	

113 HR 2422 IH: Sally K. Ride Congressional Gold Medal Act of 2013
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2422
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Peters of
			 California (for himself, Ms. Eddie
			 Bernice Johnson of Texas, Ms. Wilson
			 of Florida, Ms. McCollum,
			 Mrs. Davis of California,
			 Mr. Markey,
			 Mr. Bera of California,
			 Ms. Chu, Mr. Vargas, Mr.
			 Hall, Ms. Jackson Lee,
			 Ms. Bonamici,
			 Mr. Nadler,
			 Ms. Brownley of California,
			 Ms. Edwards,
			 Mr. Swalwell of California,
			 Mr. Cartwright,
			 Ms. Hahn, Ms. Bordallo, Mr.
			 Pascrell, and Mr. Hastings of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award a Congressional Gold Medal to Sally K. Ride in
		  recognition of her exemplary service as an astronaut, physicist, and science
		  education advocate.
	
	
		1.Short titleThis Act may be cited as the
			 Sally K. Ride Congressional Gold Medal
			 Act of 2013.
		2.FindingsCongress finds the following:
			(1)On June 18, 1983, as a crew member of the
			 Space Shuttle Challenger STS–7 mission, Dr. Sally K. Ride became the first
			 American woman to travel into space.
			(2)Dr. Ride traveled to space on October 5,
			 1984, as a crew member of STS 41–G.
			(3)Following the
			 Space Shuttle Challenger disaster in 1986, Dr. Ride served as a member of the
			 Presidential commission investigating the accident.
			(4)Dr. Ride also
			 served on the Space Shuttle Columbia Accident Investigation Board in 2003, and
			 was the only person to have served on both the Space Shuttle Challenger and the
			 Space Shuttle Columbia accident investigation boards.
			(5)In addition to her
			 service as a National Aeronautics and Space Administration (NASA) astronaut,
			 Dr. Ride was a Ph.D. physicist and served as a professor of physics and the
			 Director of the California Space Institute at the University of California, San
			 Diego.
			(6)In 2001, to
			 further her long-time passion of motivating girls and young women to pursue
			 careers in science, technology, engineering, and mathematics, Dr. Ride founded
			 Sally Ride Science, a company that creates entertaining science programs and
			 publications for elementary and middle school students.
			(7)Dr. Ride served as a member of the
			 President’s Council of Advisors on Science and Technology and the Space Studies
			 Board of the National Research Council.
			(8)The exemplary
			 service of Dr. Ride as a NASA astronaut, physicist, and science education
			 advocate inspired a generation of Americans.
			3.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of the
			 Congress, of a gold medal of appropriate design in commemoration of Sally K.
			 Ride in recognition of her exemplary service as an astronaut, physicist, and
			 science education advocate.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury shall strike a gold medal with
			 suitable emblems, devices, and inscriptions to be determined by the
			 Secretary.
			4.Duplicate
			 medalsThe Secretary of the
			 Treasury may strike and sell duplicates in bronze of the gold medal struck
			 pursuant to section 3 under such regulations as the Secretary may prescribe, at
			 a price sufficient to cover the cost thereof, including labor, materials, dies,
			 use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 MedalsThe medals struck
			 under this Act are national medals for purposes of chapter 51 of title 31,
			 United States Code.
			(b)Numismatic
			 ItemsFor purposes of
			 sections 5134 and 5136 of title 31, United States Code, all medals struck under
			 this Act shall be considered to be numismatic items.
			6.Authority to use fund
			 amounts; proceeds of sale
			(a)Authorization To
			 use fund amountsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund, such amounts as may be necessary to
			 pay for the cost of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 4 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
